DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0242458 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/327,954, filed on 25 February 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 21 April 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (US 2003/0053945 A1, hereinafter Fukuoka) in view of Yoshio et al. (US 2016/0087267 A1, hereinafter Yoshio).
Regarding claim 1, Fukuoka discloses a silicon oxide-based negative electrode material, comprising
a powder having an average composition of SiLixOy (TABLE 2, [0042])
wherein 0.05 < x < y < 1.2 (TABLE 2, [0042]),
Fukuoka does not explicitly disclose:
wherein 10 particles randomly selected from particles of the powder each satisfy 0.8<L1/L2<1.2
with the standard deviation of L2 being 0.1 or less,
L1 being a Li concentration at a depth of 50 nm from an outermost surface of each of the 10 particles, and
L2 being a Li concentration at a depth of 400 nm from the outermost surface.
Yoshio discloses a silicon oxide-based negative electrode material, wherein a Li concentration is homogeneous from the surface through to the inside of a particle and the Li concentration is resolved between the particles (see uniformly present, [0036]) to prevent the destruction of the electrode active material during charge and discharge (see electrode active material, [0038]). Fukuoka and Yoshio are analogous art because they are directed to silicon oxide-based negative electrode materials. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the silicon oxide-based negative electrode material of Fukuoka with a homogeneous Li concentration of Yoshio in order to prevent the destruction of the electrode active material during charge and discharge.
Paragraph [0020] of the instant application states "[t]he expression 'randomly selected 10 particles satisfy 0.8<L1/L2<1.2' means that the Li concentration is homogeneous from the surface through to the inside of a particle" and "the expression 'the standard deviation of L2 among the 10 particles is 0.1 or less' means that the heterogeneous distribution of a Li concentration among the 10 particles is resolved." Yoshio discloses a particle having a Li concentration homogeneous from the surface through to the inside of a particle and Li concentration is resolved between the particles. Therefore, Yoshio discloses" wherein 10 particles randomly selected from particles of the powder each satisfy 0.8<L1/L2<1.2 with the standard deviation of L2 being 0.1 or less, L1 being a Li concentration at a depth of 50 nm from an outermost surface of each of the 10 particles, and L2 being a Li concentration at a depth of 400 nm from the outermost surface."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iriyama (US 2014/0076729 A1) discloses a silicon oxide-based negative electrode material, wherein a Li concentration is homogeneous from the surface through to the inside of a particle and the Li concentration is resolved between the particles (see uniformly doped, [0050]) to improve negative electrode performance during charge and discharge (see negative electrode performance, [0051]).
Tahara (US 5,395,711 A) discloses a silicon oxide-based negative electrode material, comprising a powder having an average composition of SiLixOy wherein 0.05 < x < y ≤ 1.5 (LiSiO1.5, C21/L1–5).
Tao (CN 106876684 A) discloses a silicon oxide-based negative electrode material, comprising a powder having an average composition of SiLixOy wherein 0.05 < x < y < 1.2 ([0023], [0027], [0035]),

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725